PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: SUBPOENA DUCES TECUM

UNITED STATES OF AMERICA,
Plaintiff-Appellee,
                                                                     No. 99-4870
v.

DWIGHT L. BAILEY, M.D.; FAMILY
HEALTH CARE ASSOCIATES OF
SOUTHWEST VIRGINIA, PC,
Defendants-Appellants.

Appeal from the United States District Court
for the Western District of Virginia, at Abingdon.
James P. Jones, District Judge.
(MC-99-5, MC-99-6)

Argued: June 6, 2000

Decided: September 8, 2000

Before NIEMEYER and WILLIAMS, Circuit Judges, and
Robert R. BEEZER, Senior Circuit Judge of the
United States Court of Appeals for the Ninth Circuit,
sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Williams and Senior Judge Beezer joined.

_________________________________________________________________

COUNSEL

ARGUED: Dennis Eugene Jones, DENNIS JONES & ASSO-
CIATES, P.C., Lebanon, Virginia; Jay H. Steele, Lebanon, Virginia,
for Appellants. Steven Randall Ramseyer, Assistant United States
Attorney, Abingdon, Virginia, for Appellee. ON BRIEF: Robert P.
Crouch, Jr., United States Attorney, Abingdon, Virginia, for Appel-
lee.

_________________________________________________________________

OPINION

NIEMEYER, Circuit Judge:

In connection with an investigation into federal healthcare
offenses, the United States Attorney for the Western District of Vir-
ginia issued and served four subpoenas duces tecum on April 29,
1999, under the authority of 18 U.S.C. § 3486, which authorizes the
Attorney General or her designee to subpoena records that may be rel-
evant to an investigation into federal healthcare offenses. The doctor
and the professional healthcare corporation served with the subpoenas
filed a motion to quash them on grounds that (1) they violated the
recipients' Fourth and Fifth Amendment rights; (2) they were overly
broad and oppressive and therefore unreasonable; and (3) they vio-
lated patients' privacy rights. The district court granted the motion to
quash as to the personal papers of the doctor and otherwise denied the
motion. For the reasons that follow, we affirm.

I

The four subpoenas at issue in this case were directed respectively
to (1) "Dr. Dwight L. Bailey or custodian of records Dwight L. Bai-
ley, M.D."; (2) "Dr. Dwight L. Bailey or custodian of records Ridge-
wood Health Care Clinic"; (3) "Dr. Dwight L. Bailey or custodian of
records Family Healthcare Associates of Southwest Virginia, P.C.";
and (4) "Dr. Dwight L. Bailey or custodian of records Abingdon Fam-
ily Healthcare." Family Health Care Associates of Southwest Vir-
ginia, P.C., one of those served, is a Virginia professional corporation
formed to engage in the delivery of medical services, and it owns and
operates Ridgewood Health Care Clinic and Abingdon Family Health
Care. The form of each subpoena and the description of documents
in each are identical. Each commanded the addressee to appear at the
Office of the United States Attorney on May 18, 1999, to produce

                    2
described documents and "to give testimony concerning the produc-
tion and authentication of such records." Each subpoena stated that
"[t]he production of such records is necessary to the United States
Department of Justice's performance of its responsibility to investi-
gate Federal health care offenses, as defined in[18 U.S.C. § 24]" and
noted that failure to comply with the subpoena would render the
addressee "liable to proceedings in the United States District Court to
enforce obedience, pursuant to [18 U.S.C. § 3486(c)]."

Each of the subpoenas required the recipient to produce the follow-
ing documents for the period from "January, 1992 through the pres-
ent":

          1. All patient records and documentation concerning
          patients whose services were billed to Medicare, Medicaid,
          UMWA, Trigon, Blue Cross Blue Shield, U.S. Department
          of Labor Black Lung Program and CHAMPUS, including
          complete medical files, patient appointment books, patient
          billing records, office sign-in sheets, and telephone mes-
          sages in any form.

          2. All purchase records and invoices reflecting Schedule II
          through V controlled substance purchases, DEA Official
          Order Forms, records of inventories, dispensing records,
          DEA Form 41 Registrants Inventory of Drugs Surrendered,
          DEA Form 106 Reports of Theft or Loss of Controlled Sub-
          stances.

          3. All original accounting and bank records, general led-
          gers, patient information/insurance cards, cash receipt and
          disbursement records, business ownership records and other
          items identifying sources of income from billings. These
          records include the following: [enumeration omitted].

          4. All documents regarding health care plans' require-
          ments for claim filing and record retention, including [enu-
          meration omitted]. All documents regarding the Medicaid
          requirements for claim filing and record retention, including
          [enumeration omitted].

                    3
          5. All records of any controlled substance samples pro-
          vided to Dr. Dwight L. Bailey, M.D. by wholesale drug
          companies, manufacturers, or their representatives. All doc-
          uments regarding proper uses and contraindications for con-
          trolled substances, including [enumeration omitted].

Dr. Bailey and Family Health Care Associates of Southwest Vir-
ginia, P.C. (collectively "Bailey") commenced this action in the dis-
trict court by filing identical motions to quash the subpoenas under
Federal Rule of Criminal Procedure 17(c). Bailey, who asserted that
he was a target of the government's criminal investigation, contended
that compliance with the subpoenas would require him to risk self-
incrimination and to produce more than 15,000 patient files alone,
consisting of between 750,000 and 1.25 million pages of material. He
grounded his motion on contentions that (1) compliance with the sub-
poenas would "involve a risk of substantial and real testimonial self-
incrimination" in violation of the Fifth Amendment; (2) the subpoenas
were overly broad and disruptive of his medical practice; (3) the gov-
ernment had no probable cause to support the issuance of the subpoe-
nas and therefore production of the requested material would
constitute an unreasonable and unlawful seizure in violation of the
Fourth Amendment; (4) the production of the subpoenaed material
would violate his "patients' right of privacy in matters governed by
the physician-patient privilege"; and (5) compliance with the subpoe-
nas would be unreasonable and oppressive and could not be com-
pleted in the three-weeks' time allowed.

Following separate hearings before a magistrate judge and a district
judge, the district court granted Bailey's motion"insofar as [the] sub-
poenas compel[led] the production of Dr. Bailey's personal financial
records from Dr. Bailey." It denied the motion in all other respects but
directed the parties to confer "to arrange the production of the docu-
ments requested . . . with the exception of any patient files and the
items identified in item No. 4 . . . . The U.S. Attorney shall notify the
movants, if, and when, he determines the need to review particular
patient files or any items identified in item No. 4 of [each subpoena]."

Bailey elected to copy the subpoenaed documents before producing
them, expending for "labor, equipment and supply costs" an amount
that he claims exceeded $40,000. At the same time, he noticed this

                     4
appeal. Contrary to the government's suggestion, however, Bailey's
compliance with the subpoenas does not render this appeal moot. See
Reich v. National Eng'g & Contracting Co., 13 F.3d 93, 97-98 (4th
Cir. 1993).

On appeal, Bailey argues three points: (1) the subpoenas violated
Bailey's Fourth Amendment rights because the government failed to
show probable cause that the documents sought are relevant and
material to its criminal investigation; (2) the subpoenas were not suf-
ficiently limited in scope and therefore were oppressive and unreason-
able; and (3) the subpoenas violated privacy rights of Bailey's
patients. He did not, in his brief on appeal, continue to make a Fifth
Amendment challenge. We address Bailey's points in order.

II

At the outset, we address our jurisdiction to review Bailey's chal-
lenge where the district court denied his motion to quash.

Ordinarily, one served with a subpoena may not appeal the denial
of his motion to quash without first resisting the subpoena and being
held in contempt. See United States v. Ryan, 402 U.S. 530, 532 (1971)
(citing Cobbledick v. United States, 309 U.S. 323 (1940)). This rule
has developed in the context of grand jury proceedings, where the
"necessity for expedition in the administration of the criminal law"
serves as its justification. Id. at 533.

The appealability of district court orders enforcing subpoenas
issued by government agencies in connection with administrative
investigations has been regarded differently, however. See Reich v.
National Eng'g & Contracting Co., 13 F.3d 93, 95 (4th Cir. 1993).
These orders are considered "final" for purposes of 28 U.S.C. § 1291
because there is no ongoing judicial proceeding that would be delayed
by an appeal. See id. at 95-96; see also Cobbledick, 309 U.S. at 330
(recognizing that district court's order enforcing administrative sub-
poena was immediately reviewable because the proceeding out of
which the order arose "may be deemed self-contained, so far as the
judiciary is concerned").

                    5
Although the instant appeal arises in the context of a motion to
quash, rather than a motion to enforce, the same principle applies.
Despite the criminal implications, the subpoenas challenged in this
case were administrative subpoenas issued by an administrative
agency pursuant to 18 U.S.C. § 3486, which is entitled "Administra-
tive subpoenas in Federal health care investigations," and there are no
ongoing judicial proceedings in the case. In fact, the district court's
order directed the clerk to close the case. Therefore, consistent with
our decision in Reich, we hold that jurisdiction exists under 28 U.S.C.
§ 1291 to review Bailey's challenge to the district court's denial of his
motion to quash the § 3486 subpoenas.

III

The subpoenas in this case were issued on the authority of 18
U.S.C. § 3486, authorizing the Attorney General or her designee to
issue subpoenas "[i]n any investigation relating to any act or activity
involving a Federal health care offense".1 As we have noted, they
were administrative subpoenas issued to facilitate a federal criminal
investigation into healthcare fraud, and they did not relate to any judi-
cial proceeding.

Bailey mounts a multifaceted challenge to the subpoenas, arguing,
albeit somewhat confusingly, that the statute itself, as well as its par-
ticular application in this case, violates the Fourth Amendment. His
argument on the constitutionality of the statute itself appears to be
grounded on the absence from the statute of a provision requiring a
_________________________________________________________________
1 As part of the Health Insurance Portability and Accountability Act of
1996, Pub. L. 104-191, which was enacted to "improve portability and
continuity of health insurance coverage in the group and individual mar-
kets," H.R. Rep. No. 104-496, at 1, 66-67, reprinted in 1996
U.S.C.C.A.N. 1865, 1865-66, Congress included the Attorney General's
subpoena power, as provided in 18 U.S.C. § 3486, to facilitate enforce-
ment of federal statutes relating to healthcare fraud and abuse and
thereby to promote the "availability and affordability of health insurance
in the United States," id. at 70, reprinted in 1996 U.S.C.C.A.N. at 1869.
Congress estimated that the costs lost to fraud and abusive practices
amounted to "as much as 10 percent of total health care costs." Id. at 69,
reprinted in 1996 U.S.C.C.A.N. at 1869.

                     6
showing of probable cause, for although he couches this argument in
the assertion that the government failed "to show probable cause" that
the documents sought by the subpoenas are relevant and material to
its criminal investigation, the authorizing statute clearly does not con-
tain a probable cause requirement. Rather, Congress stated that the
subpoenas may issue "[i]n any investigation" relating to healthcare
offenses for records "which may be relevant to an authorized law
enforcement inquiry." 18 U.S.C. § 3486(a). We assume therefore that
Bailey's challenge is directed at the absence of any probable cause
provision in the statute.

The subpoena power -- the authority to command persons to
appear and testify or to produce documents or things-- is a long-
standing and necessary adjunct to the governmental power of investi-
gation and inquisition, see United States v. Morton Salt Co., 338 U.S.
632, 642-43 (1950), and to the government's duty to provide trials,
see, e.g., U.S. Const. amend. VI ("In all criminal prosecutions, the
accused shall enjoy the right . . . to have compulsory process for
obtaining witnesses in his favor"). All three branches of government
may issue subpoenas -- see, e.g., 2 U.S.C. §§ 190m, 190l (Senate
subpoenas); 15 U.S.C. § 1312(a) (Attorney General civil investigative
demands in connection with antitrust investigations); 21 U.S.C. § 876
(Attorney General subpoenas in connection with investigations under
controlled-substances statutes); Fed. R. Civ. P. 45 (judicial subpoenas
in civil cases); Fed. R. Crim. P. 17 (judicial subpoenas in criminal
cases) -- as may grand juries, see Kastigar v. United States, 406 U.S.
441, 443 (1972). The governmental "power of inquisition . . . which
is not derived from the judicial function," is"analogous" to that of the
grand jury, "which does not depend on a case or controversy for
power to get evidence but can investigate merely on suspicion that the
law is being violated, or even just because it wants assurance that it
is not." Morton Salt, 338 U.S. at 642-43. Any subpoena, however,
may be enforced only by a court.

Because a subpoena duces tecum leads to "the compulsory produc-
tion of private papers," a person served with a subpoena duces tecum
is entitled to the Fourth Amendment's protection against unreason-
ableness. Hale v. Henkel, 201 U.S. 43, 76 (1906) (emphasis added).
But "there is no unreasonable search and seizure, when a [subpoena],
suitably specific and properly limited in its scope, calls for the pro-

                     7
duction of documents which, as against their lawful owner to whom
the writ is directed, the party procuring its issuance is entitled to have
produced." Wilson v. United States, 221 U.S. 361, 376 (1911). Articu-
lating a standard for evaluating whether an administrative subpoena
satisfies the Fourth Amendment, the Supreme Court has stated that
the subpoena must be "sufficiently limited in scope, relevant in pur-
pose, and specific in directive so that compliance will not be unrea-
sonably burdensome." See v. City of Seattle , 387 U.S. 541, 544
(1967). This standard, however, "cannot be reduced to formula,"
because "relevancy and adequacy or excess in the breadth of the sub-
poena are matters variable in relation to the nature, purposes and
scope of the inquiry." Oklahoma Press Publishing Co. v. Walling, 327
U.S. 186, 209 (1946).

In this case, Bailey maintains that 18 U.S.C. § 3486 and the sub-
poenas that issued under that statutory provision violate the Fourth
Amendment because they are not supported by probable cause. He
argues, "Lest the Government forget, the Fourth Amendment, in rele-
vant part states, `The right of the people to be secure in their papers
and effects, against unreasonable searches and seizures, shall not be
violated . . . but upon probable cause.'" (Emphasis and ellipsis as in
Bailey's brief). Bailey then proceeds to analogize the authority
granted by 18 U.S.C. § 3486 to the power to search and seize under
the authority of a warrant. They both, he argues, require probable
cause to be constitutional:

          If an FBI agent walks up to a person, and without probable
          cause, orders him to take out his wallet and hand over his
          personal papers, the Fourth Amendment is violated. If an
          FBI agent asks a magistrate to issue a search warrant of a
          person's wallet to seize papers and states no probable cause,
          the issuance of a warrant and subsequent search violates the
          Fourth Amendment. How then can a subpoena duces tecum
          calling for a person to deliver the papers out of his wallet,
          issued by an assistant U.S. Attorney without probable cause
          not be violative of the Fourth Amendment?

But Bailey's argument reveals a fundamental misunderstanding of the
distinction between a warrant and a subpoena and the applicability of
the Constitution's requirement for probable cause.

                     8
While the Fourth Amendment protects people "against unreason-
able searches and seizures," it imposes a probable cause requirement
only on the issuance of warrants. U.S. Const. amend. IV ("and no
Warrants shall issue, but upon probable cause, supported by Oath or
affirmation," etc.). Thus, unless subpoenas are warrants, they are lim-
ited by the general reasonableness standard of the Fourth Amendment
(protecting the people against "unreasonable searches and seizures"),
not by the probable cause requirement.

A warrant is a judicial authorization to a law enforcement officer
to search or seize persons or things. To preserve advantages of speed
and surprise, the order is issued without prior notice and is executed,
often by force, with an unannounced and unanticipated physical intru-
sion. See Marshall v. Barlow's Inc., 436 U.S. 307, 316 (1978) (recog-
nizing that search warrants may be "executed without delay and
without prior notice, thereby preserving the element of surprise").
Because this intrusion is both an immediate and substantial invasion
of privacy, a warrant may be issued only by a judicial officer upon
a demonstration of probable cause -- the safeguard required by the
Fourth Amendment. See U.S. Const. amend. IV ("no Warrants shall
issue, but upon probable cause"); see also Camara v. Municipal
Court, 387 U.S. 523, 528-29 (1967). The demonstration of probable
cause to "a neutral judicial officer" places a"checkpoint between the
Government and the citizen" where there otherwise would be no judi-
cial supervision. Steagald v. United States, 451 U.S. 204, 212 (1981).

A subpoena, on the other hand, commences an adversary process
during which the person served with the subpoena may challenge it
in court before complying with its demands. See City of Seattle, 387
U.S. at 544-45 (noting that an administrative subpoena "may not be
made and enforced by the inspector in the field, and the subpoenaed
party may obtain judicial review of the reasonableness of the demand
prior to suffering penalties for refusing to comply"); Oklahoma Press,
327 U.S. at 217 ("Persons from whom [an agency] seeks relevant
information are not required to submit to [the agency's] demand, if
in any respect it is unreasonable . . . . To it they may make `appropri-
ate defence' surrounded by every safeguard of judicial restraint"). As
judicial process is afforded before any intrusion occurs, the proposed
intrusion is regulated by, and its justification derives from, that pro-
cess.

                    9
In short, the immediacy and intrusiveness of a search and seizure
conducted pursuant to a warrant demand the safeguard of demonstrat-
ing probable cause to a neutral judicial officer before the warrant
issues, whereas the issuance of a subpoena initiates an adversary pro-
cess that can command the production of documents and things only
after judicial process is afforded. See United States v. Miller, 425 U.S.
435, 446 & n.8 (1976). And while a challenge to a warrant questions
the actual search or seizure under the probable cause standard, a chal-
lenge to a subpoena is conducted through the adversarial process,
questioning the reasonableness of the subpoena's command.

If Bailey were correct in his assertion that investigative subpoenas
may be issued only upon probable cause, the result would be the vir-
tual end to any investigatory efforts by governmental agencies, as
well as grand juries. See Oklahoma Press, 327 U.S. at 213. This is
because the object of many such investigations -- to determine
whether probable cause exists to prosecute a violation -- would
become a condition precedent for undertaking the investigation. This
unacceptable paradox was noted explicitly in the grand jury context
in United States v. R. Enterprises, Inc., 498 U.S. 292, 297 (1991),
where the Supreme Court stated:

          [T]he Government cannot be required to justify the issuance
          of a grand jury subpoena by presenting evidence sufficient
          to establish probable cause because the very purpose of
          requesting the information is to ascertain whether probable
          cause exists.

This observation about the grand jury subpoena is likewise applicable
to investigative subpoenas issued by governmental agencies. See
Oklahoma Press, 327 U.S. at 201 (noting that"[t]he very purpose of
the subpoena . . . is to discover and procure evidence, not to prove
a pending charge or complaint, but upon which to make one if, in the
[agency's] judgment, the facts thus discovered should justify doing
so"); id. at 216 (stating that the inquiry by subpoena need not be "lim-
ited . . . by forecasts of the probable result of the investigation" (quot-
ing Blair v. United States, 250 U.S. 273, 282 (1919))).

The value of constraining governmental power, which Bailey has
urged through his misplaced probable cause argument, is nevertheless

                     10
recognized in the judicial supervision of subpoenas. Application of
the reasonableness standard protects this value and yet preserves the
governmental power of investigation. Articulating the reasonableness
standard, the Supreme Court has stated that subpoenas shall not be
"excessive[ ] for the purposes of the relevant inquiry"; they must be
"authorized by Congress . . . for a purpose Congress can order"; and
they must be "relevant to the inquiry." Oklahoma Press, 327 U.S. at
209.2 The requirement that subpoenas be used only for a legitimate
and authorized governmental purpose prohibits the government from
"engag[ing] in arbitrary fishing expeditions" and from "select[ing] tar-
gets of investigation out of malice or an intent to harass." R. Enter-
prises, 498 U.S. at 299. A subpoena "will be disallowed if it is `far
too sweeping in its terms to be regarded as reasonable' under the
Fourth Amendment," United States v. Calandra , 414 U.S. 338, 346
(1974) (quoting Hale, 201 U.S. at 76), or if it is not "suitably specific
and properly limited in its scope," Wilson , 221 U.S. at 376. But before
a court will conclude that a subpoena is "arbitrarily excessive," it may
expect the person served "to have made reasonable efforts . . . to
obtain reasonable conditions" from the government. Morton Salt, 338
U.S. at 653.

In short, an investigative subpoena, to be reasonable under the
Fourth Amendment, must be (1) authorized for a legitimate govern-
mental purpose; (2) limited in scope to reasonably relate to and fur-
ther its purpose; (3) sufficiently specific so that a lack of specificity
does not render compliance unreasonably burdensome; and (4) not
overly broad for the purposes of the inquiry as to be oppressive, a
requirement that may support a motion to quash a subpoena only if
the movant has first sought reasonable conditions from the govern-
_________________________________________________________________
2 A subpoena's relevancy to its purpose -- whether for a criminal
investigation, a civil investigation or rulemaking, or a trial -- introduces
additional and different factors, depending on the purpose. See R. Enter-
prises, 498 U.S. at 297-98 (noting difference of relevancy factors
between pretrial subpoena and grand jury subpoena); United States v.
Nixon, 418 U.S. 683, 700 (1974) (requiring for enforcement of a pretrial
subpoena "(1) relevancy; (2) admissibility; [and] (3) specificity"); cf.
United States v. LaSalle Nat'l Bank, 437 U.S. 298, 312 (1978) (limiting
function of Internal Revenue Service subpoena under language of 26
U.S.C. § 7602).

                    11
ment to ameliorate the subpoena's breadth. But a subpoena need not
be supported by probable cause, as Bailey contends.

IV

With these Fourth Amendment principles in hand, we turn first to
analyze the grant of the investigative subpoena power by 18 U.S.C.
§ 3486 to determine whether it violates any reasonableness factor
applicable, and then to analyze whether the exercise of that power as
applied to Bailey is unreasonable.

A § 3486 subpoena must be issued in connection with an investiga-
tion of a federal healthcare offense and is limited to the production
and authentication of documents and things that may be relevant to
that investigation. See 18 U.S.C. § 3486(a)(1). The subpoena must
"describe" the items required to be produced; it must provide "a rea-
sonable period of time within which" to comply; and it may not
require production more than 500 miles from the place of service. 18
U.S.C. § 3486(a)(2), (3). Any person served with a subpoena who
"complies in good faith" is given immunity from civil suit for his
compliance, 18 U.S.C. § 3486(d), and any "[h]ealth information about
an individual that is disclosed" may not be used against that individ-
ual "unless the action or investigation arises out of and is directly
related" to receipt of healthcare, payment for healthcare, or a fraudu-
lent claim related to healthcare, 18 U.S.C. 3486(e). Thus, as autho-
rized by statute, the § 3486 subpoena power falls within the legitimate
governmental power of inquisition on a matter in which the govern-
ment has a legitimate interest and is authorized to act, and it permits
only subpoenas that call for testimony or the production of documents
and things relevant to that inquiry. And it not only requires specificity
but also assures a reasonable response time and a limited geographical
reach. Accordingly, we reject Bailey's implied argument that the sub-
poena power as defined by 18 U.S.C. § 3486 is constitutionally unrea-
sonable.

Bailey also contends that the subpoenas as issued under 18 U.S.C.
§ 3486 were not relevant to the government investigation and were
"overly broad and oppressive" -- the second and fourth factors we
have enumerated above -- and therefore were constitutionally unrea-
sonable, in violation of the Fourth Amendment. He argues that

                    12
because "the government [sought] a huge volume of documents," the
production "of those documents, absent a showing of relevancy and
need, i.e. probable cause, [was] oppressive." Indeed, he characterizes
the government's effort as a "witchhunt."

The government contends, on the other hand, that the"large num-
ber of patient files and controlled substance records" responsive to its
subpoenas is an "indici[um]" of the scope of fraud it is investigating.
It notes that it would be "an oddity of jurisprudence" if a physician
with a high-volume, government-subsidized practice could avoid
complying with such subpoenas, whereas a physician with a lower
volume and therefore with a narrower potential scope of fraud would
have to comply. The government observes that the"volume of docu-
ments cannot be the sole criteri[on] for determining whether compli-
ance with a subpoena is unreasonable," an observation with which
Bailey agrees in the abstract.

While the scope of a subpoena, if not relevant to a legitimate inves-
tigation, and overly broad and oppressive, can support a claim of
unconstitutionality under the Fourth Amendment, these characteristics
cannot always be determined in the abstract. The question of the per-
missible scope is generally "variable in relation to the nature, pur-
poses and scope of the inquiry." Oklahoma Press, 327 U.S. at 209.
Thus, if Bailey had treated 15,000 patients over a period of seven
years and all of them were reimbursed on claims he submitted, a sus-
picion of fraud on these claims would justify a review of Bailey's
documentation of services to these patients, of the claims submitted
on their behalf, and of the reimbursements collected. Even though
these documents might be numerous, they would reasonably relate to
and further the government's legitimate inquiry, which might be
defined by any of 13 federal statutory offenses, including fraud. See
18 U.S.C. § 24.

Bailey points out that the sheer volume of documents, the substan-
tial expense incurred for their reproduction, and the disruption to his
practice caused by their production are all indicative of the subpoe-
nas' overbreadth and oppressiveness. But these specific burdens could
have been materially reduced or avoided if Bailey had accepted the
accommodation offered by the government and encompassed in the
district court's order. The district court specifically stated that Bailey

                     13
could retain patient files and claim-processing files, subject to the call
of the U.S. Attorney expressing a "need to review particular patient
files" or files relating to claim processing. Bailey specifically rejected
this offer.

Yet, as a condition to maintaining the argument that an investiga-
tive subpoena is overly broad and oppressive, Bailey would have to
be able to point to reasonable efforts on his behalf to reach accommo-
dation with the government. See Morton Salt, 338 U.S. at 653
("Before the courts will hold an order seeking information reports to
be arbitrarily excessive, they may expect the supplicant to have made
reasonable efforts . . . to obtain reasonable conditions"). Bailey has
given no reason why the government's proffered accommodation in
this case would not have alleviated the burden of compliance, nor has
he explained why he did not accept the accommodation.

Finally, to define the reasonableness of a subpoena based on the
volume of items identified for production would be to require the
government to ascertain, before issuing a subpoena, the extent of any
wrongdoing. But ascertaining the extent of wrongdoing is itself a pri-
mary purpose for the issuance of the subpoena. See Oklahoma Press,
327 U.S. at 201 (noting that administrative subpoenas are authorized
"to discover and procure evidence, not to prove a pending charge or
complaint, but upon which to make one").

In sum, we cannot conclude that the subpoenas, particularly when
accompanied by an offer of accommodation, were either overly broad
as to be oppressive or lacking in relevance as to be unreasonable, in
violation of the Fourth Amendment.

V

Finally, Bailey contends that his patients' privacy interests in their
medical files outweigh the government's interest in those files. The
government, on the other hand, contends that its stake in the investi-
gation and the strong public interest in law enforcement overcome
any individual privacy interests, particularly in this case where the
patients have "a reduced expectation of privacy in patient records"
because "nearly every patient has agreed pursuant to their [sic] insur-

                     14
ance policies and releases to allow their [sic] medical records to be
reviewed."

We agree with the government that any disclosure of information
in the files of Bailey's patients is not "meaningfully distinguishable
from a host of other unpleasant invasions of privacy that are associ-
ated with many facets of health care." Whalen v. Roe, 429 U.S. 589,
602 (1977). The government has a compelling interest in identifying
illegal activity and in deterring future misconduct. See Ferguson v.
City of Charleston, 186 F.3d 469, 483 (4th Cir. 1999), cert. granted
on other grounds, 120 S. Ct. 1239 (2000). And this interest outweighs
the privacy rights of those whose records were turned over to the gov-
ernment, particularly in light of the limitation placed on uses of sub-
poenaed information by § 3486. See 18 U.S.C. § 3486(e)(1)
(prohibiting use of disclosed information except as"directly related
to receipt of health care or payment for health care or action involving
a fraudulent claim related to health," or as authorized by a court for
good cause shown).

Accordingly, the judgment of the district court denying in part Bai-
ley's motions to quash the subpoenas duces tecum in this case is

AFFIRMED.

                    15